Citation Nr: 0813644	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran's appeal was previously before the Board in 
February 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In March 2006, the veteran cancelled a Travel Board Hearing 
scheduled for April 2006.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2007).


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
duty.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

The veteran contends that he contracted hepatitis C through a 
blood transfusion during surgery for his right shoulder while 
in service in May 1976.  He also contends that his post-
service history includes no risk factors for the development 
of hepatitis C.

Service medical records show that during his entrance 
examination in January 1975, the veteran reported that he had 
contracted hepatitis at age 6.  He also reported a history of 
hepatitis in childhood during his discharge examination in 
January 1978.  Service medical records also show that the 
veteran underwent right shoulder surgery in May 1976 for a 
torn rotator cuff with subsequent hematoma evacuation.  
However, they do not show that the veteran received a blood 
transfusion during that surgery or that he was otherwise 
exposed to blood during his active military service.  

The medical evidence of record reflects and the veteran 
acknowledges that he was initially diagnosed with hepatitis C 
in 2001.  In a patient report from the Gastroenterology 
Associates of Pensacola, P.A. dated January 2001, the veteran 
indicated that he had no history of blood transfusions.  
Furthermore, after a review of the veteran's entire claims 
file, a December 2007 VA examiner opined that the veteran's 
hepatitis C is less likely than not caused by or related to 
shoulder surgery in service.  When giving his opinion, the 
examiner noted that a shoulder surgery requiring a blood 
transfusion, even with hematoma formation, is a remote 
possibility, and there is no indication by laboratory testing 
or other findings in the veteran's chart that the veteran 
required a blood transfusion.  He also noted that in an 
otherwise healthy young person, a blood transfusion is quite 
unlikely, except with extreme drops in hematocrit, and a 
shoulder hematoma would not rise to that level of severity.  
Finally, the examiner noted that although the type of 
hepatitis the veteran had at age 6 or 7 is unknown, he does 
not have antibodies for hepatitis B.  Furthermore, it is less 
likely than not that the veteran would have required 
hospitalization for hepatitis A infection and therefore, it 
was more likely than not Non-A, Non-B (hepatitis C).

The medical evidence supportive of the veteran's claim is 
limited to a May 2001 statement from T. K. Nolan, ARNP in 
which she states that the veteran is positive for hepatitis 
C, and since he reported no risk factors besides a blood 
transfusion in 1978 while in service, there is a high 
probability that the blood transfusion may have caused his 
hepatitis C positivity.  The Board finds that this opinion is 
less probative than the VA examiner's opinion because it is 
based on the veteran's reported oral history, which is not 
corroborated by the service medical records, and Ms. Nolan 
did not indicate that she had reviewed the veteran's medical 
records before rendering her opinion.

The Board also notes that in a June 2002 statement, the 
veteran's mother states that to the best of her knowledge, 
the veteran had surgery on his right shoulder in the Spring 
of 1976 and that due to complications from the surgery, he 
had to have a blood transfusion.  Although the veteran's 
mother is competent to report on what she observed, there is 
no evidence that she had actual observation of the 
transfusion, nor is there other contemporaneous evidence to 
support her recollection that the veteran had a blood 
transfusion while in service.

The only other evidence of a nexus between the veteran's 
current diagnosis of hepatitis C and his active military 
service is the veteran's own statements. This is not 
competent evidence of the alleged nexus since the veteran 
does not have the medical expertise to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in December 2001, prior to the 
initial adjudication of the claim, and in April 2005, the 
veteran was provided with the notice required by section 
5103(a), to include notice that he submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2007.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


